     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 1 of 7 Page ID #:311



 1     Anoush Hakimi (State Bar No. 228858)
 2     anoush@handslawgroup.com
       Peter Shahriari (State Bar No. 237074)
 3
       peter@handslawgroup.com
 4     THE LAW OFFICE OF HAKIMI & SHAHRIARI
       1800 Vine Street
 5
       Los Angeles, CA 90028
 6     Telephone: (888) 635-2250
 7
       Facsimile: (213) 402-2170

 8     Attorneys for Plaintiff,
 9     JAMES SHAYLER
10

11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13

14     James Shayler,                         Case No.: 2:20-cv-06383-SVW-PVC
15                  Plaintiff,
                                              Hon. Stephen V. Wilson
16           v.
17
       S & E 786 Enterprise, LLC, a California PLAINTIFF’S MEMORANDUM OF
18     Limited Liability Company; and          CONTENTIONS OF FACT AND
19     Does 1-10,                              LAW
20                 Defendants.
                                               Pretrial Conference: January 13, 2021
21                                             Time:                3:00 p.m.
22
                                              Complaint Filed:     July 17, 2020
23                                            Trial Date:          January 19, 2021
24

25

26

27

28

                                      1           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
              PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 2 of 7 Page ID #:312



 1           Pursuant to Local Rule 16-4, Plaintiff hereby submits his Memorandum of
 2
       Contentions of Fact and Law.
 3

 4                             I. PRELIMINARY STATEMENT
 5
             Plaintiff, James Shayler, (“Plaintiff”) is a disabled individual with severe leg
 6

 7
       and arm issues. He has difficulty walking and standing because of his acute

 8     pinched sciatic nerve, which causes his leg to give out at times, and causes limited
 9
       range of motion in his legs. He also has limited use of his left arm following an
10

11     injury on the job and subsequent surgery. Plaintiff uses a cane daily to help him
12
       walk. When the pain is especially severe, Plaintiff uses a walker instead. Because
13

14
       his mobility is severely impaired, Plaintiff needs ADA-compliant parking, routes

15     of travel, business interiors, and restroom facilities. If a surface has a slope, there
16
       is a greater likelihood that he will fall because he has difficulty balancing and
17

18     navigating his walker. Considering his disabilities, the State of California has
19
       issued him a permanent disabled person parking placard.
20

21
             Defendant, S & E 786 Enterprise, LLC (“Defendant”) has owned the

22     property located at 3300 S. La Cienega Blvd., Los Angeles, CA 90016 (“the
23
       Property”) at all relevant times thereto. Plaintiff visited the Property in August
24

25     2019, December 2019, and January 2020, in an effort to visit the Chevron business
26
       thereon, which includes a gas station and food mart (“Chevron Food Mart”). He
27

28
       had difficulty disembarking from the car, and walking/ maneuvering around given

                                      2           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
              PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 3 of 7 Page ID #:313



 1     the obstacles in the route(s) of travel at the property. Plaintiff needs to walk on
 2
       smooth pavement because he requires a cane or walker. Specifically, the pavement
 3

 4     was not smooth in the route connecting the sidewalk to the entrance of the Chevron
 5
       Food Mart building. The access aisle had damaged pavement and changes in level.
 6

 7
       There was also clutter in the way of the route from the access aisle to the Chevron

 8     Food Mart building entrance, making it difficult for Plaintiff to maneuver his
 9
       mobility device(s).
10

11           Plaintiff filed his Complaint on July 17, 2020, alleging violations of the
12
       ADA and the UCRA. In the Complaint, Plaintiff pled violations related to parking,
13

14
       accessible paths of travel, and signage.

15           On October 21, 2020, Plaintiff’s investigator visited the Property and
16
       identified several additional violations, including: slopes in excess of two percent
17

18     (2%) in the designated disabled parking space and adjacent access aisle; slopes in
19
       excess of five percent (5%) in the route of travel; failure to provide the minimum
20

21
       number of accessible designated disabled parking spaces (considering the excess

22     slopes in the designated disabled parking space); unattached mats inside and
23
       outside of the building; restroom side wall grab bar positioned too high; and lack
24

25     of clear aisles in the building.
26
             Following the identification of the additional violations, Plaintiff moved to
27

28
       amend his complaint. The Court granted Plaintiff’s motion on November 30,

                                      3           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
              PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 4 of 7 Page ID #:314



 1     2020. Plaintiff filed the First Amended Complaint (“FAC”) on November 30,
 2
       2020.
 3

 4             Plaintiff is aware of the additional violations observed by his investigator,
 5
       and presently remains deterred from visiting the Property because he is aware that
 6

 7
       access barriers still exist. He has significant concerns about his ability to

 8     disembark from his vehicle, unload his walker, and ambulate at the Property given
 9
       the non-compliant slopes in the designated disabled parking space, adjacent access
10

11     aisle, and in front of the air/water machine. He uses a cane or a walker, so he faces
12
       a tripping hazard given the hole in the ground in the access aisle. His cane or
13

14
       walker can easily catch on unsecured mats. He is also concerned about the narrow

15     aisles inside the Chevron Food Mart building, and his ability to fit through the
16
       aisles with his walker. He feels that he cannot safely use the restroom when the
17

18     toilet side wall grab bar is placed too high off the floor. Thus, although he would
19
       like to return to the Property, he feels that he cannot do so until the existing
20

21
       violations have been remediated, making it safe for him to visit again. The

22     Property is conveniently located about ten (10) minutes from his house by car, and
23
       he plans and intends to visit again once the existing barriers to access are removed.
24

25

26

27

28

                                      4           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
               PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 5 of 7 Page ID #:315



 1                                   II. PLAINTIFF’S CLAIMS
 2

 3          Claim 1: Violation of the Americans with Disabilities Act of 1990 ("ADA")
 4
            Elements
 5

 6          (1) Plaintiff is disabled within the meaning of the ADA [42 U.S.C. §
 7
            12102(1)(A)];
 8

 9
            (2) Defendant owns, leases, or operates a place of public accommodation [42

10          U.S.C. § 12182(a)]; and
11
            (3) Defendant discriminated against Plaintiff within the meaning of the
12

13          ADA. Plaintiff will prove discrimination if (a) Defendant’s facility had
14
            unlawful architectural barriers [42 U.S.C. § 12182(b)(2)(A)(iv)]; and (b)
15

16
            Plaintiff encountered the architectural barriers, precluding his full and equal

17          access to the facility, entitling him to relief [42 U.S.C. § 12188(a)].
18

19
            Key Evidence
20

21             1. The testimony of Plaintiff James Shayler;
22
               2. The testimony of Marc Friedlander;
23
               3. The testimony of Jafar Rashid;
24

25             4. Plaintiff’s Complaint;
26
               5. Defendant’s Answer to Complaint;
27

28             6. Plaintiff’s First Amended Complaint;

                                      5           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
             PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 6 of 7 Page ID #:316



 1             7. Photographs of the Property, taken by Marc Friedlander on October
 2
                  21, 2020;
 3

 4             8. Copy of Plaintiff’s Disability parking placard;
 5
               9. Copy of Plaintiff’s redacted medical record;
 6

 7
               10. Copy of the Property Deed;

 8             11. Copy of the Articles of Organization of a Limited Liability Company
 9
                  for S & E 896 Enterprise, LLC filed March 26, 2014 with the
10

11                Secretary of State of the State of California;
12
               12. Copy of the Statement of Information (Limited Liability Company)
13

14
                  for S & E 896 Enterprise, LLC filed May 3, 2016 with the Secretary

15                of State of the State of California; and
16
               13. Copy of the Secretary of State Statement of No Change (Limited
17

18                Liability Company) for S & E 896 Enterprise, LLC filed November
19
                  14, 2019 with the Secretary of State of the State of California.
20

21
            Claim 2: Violation of the Unruh Civil Rights Act (Cal. Civ. §§ 51-53)
22

23
            Any violation of the Americans with Disabilities Act is a violation of the

24          Unruh Civil Rights Act. Cal. Civ. § 51(f). Thus, the elements and evidence
25
            for Claim 2 are identical to that of Claim 1.
26

27          Anticipated Evidentiary Issues
28
            None at this time.
                                      6           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
             PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
     Case 2:20-cv-06383-SVW-PVC Document 30 Filed 01/04/21 Page 7 of 7 Page ID #:317



 1           Anticipated Issues of Law
 2
             None at this time.
 3

 4                              III. BIFURCATION OF ISSUES
 5
             The Court previously issued an order bifurcating the ADA and UCRA
 6

 7
       claims. See ECF Doc. 18.

 8
                                       IV. JURY TRIAL
 9

10           Plaintiff has demanded jury.
11

12
                                     V. ATTORNEYS’ FEES

13           Attorneys’ fees are recoverable under the ADA. Plaintiff anticipates filing a
14
       motion for attorneys’ fees.
15

16                            VI. ABANDONMENT OF ISSUES
17

18           Plaintiff will retain all claims raised in his First Amended Complaint.
19

20
       Dated: January 4, 2021            THE LAW OFFICE OF HAKIMI & SHAHRIARI
21

22

23
                                         By:    /s/ Anoush Hakimi
24
                                               Anoush Hakimi, Esq.
25                                             Attorneys for Plaintiff, James Shayler
26

27

28

                                      7           Case No. 2:20-cv-06383-SVW-PVC
       __________________________________________________________________
              PLAINTIFF’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW
